United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FOOD & DRUG
ADMINISTRATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1661
Issued: March 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 1, 2019 appellant filed a timely appeal from a July 26, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its July 26, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left elbow
condition causally related to the accepted March 13, 2019 employment incident.
FACTUAL HISTORY
On March 21, 2019 appellant, then a 51-year-old consumer safety officer, filed a traumatic
injury claim (Form CA-1) alleging that on March 19, 2019 when moving a total of six 40-pound
boxes onto an empty pallet for examination she felt pulling and pain in the area of her left arm and
elbow while in the performance of duty. She did not stop work.
Appellant submitted a March 27, 2019 duty status report (Form CA-17) from Dr. Todd
Siff, a Board-certified orthopedic surgeon, which noted a diagnosis of left tennis elbow and
identified March 19, 2019 as the date of injury. Dr. Siff indicated that appellant could return to
work full time with restrictions.
In a March 28, 2019 medical note, Dr. Siff provided a diagnosis of left tennis elbow and
referred appellant to occupational therapy for treatment.
Appellant submitted occupational therapy notes dated from April 3 to May 9, 2019 from
Dr. Joseph Lao, Board-certified in occupational medicine, and Ellen Tan, an occupational
therapist, detailing therapy treatments for her left elbow lateral epicondylitis.
In an April 30, 2019 medical report, Dr. Siff indicated that appellant’s left elbow pain had
improved 60 percent with occupational therapy and a brace. He noted that she would continue her
therapy in order to treat her condition. In a Form CA-17 of even date, Dr. Siff maintained
appellant’s work restrictions.
In a May 1, 2019 attending physician’s report (Form CA-20), Dr. Siff noted that appellant
was injured on March 19, 2019 by pulling on a 40-pound object. He diagnosed her with left tennis
elbow and explained that her condition could have been triggered by pulling or lifting a heavy
object.
In a development letter dated June 13, 2019, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
advised appellant of the type of medical evidence required to establish her traumatic injury claim
and requested a narrative medical report from her physician explaining how her diagnosed
condition is causally related to the March 19, 2019 employment incident. It afforded her 30 days
to respond.
Appellant submitted medical reports from Dr. Siff dated May 28 and June 25, 2019 in
which he noted the pain in her left elbow had improved by 80 percent with occupational therapy
and the use of a brace. Dr. Siff indicated that she was still experiencing reproducible elbow pain
along the medial epicondyle and discussed additional treatment options with her. In a June 25,
2019 Form CA-17, he provided updated work restrictions for appellant.
2

By decision dated July 26, 2019, OWCP denied appellant’s claim. It found that the medical
evidence of record was insufficient to establish causal relationship between her diagnosed medical
condition and the accepted March 19, 2019 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.9 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.10

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

K.V., Docket No. 18-0723 (issued November 9, 2018).

10

I.J., 59 ECAB 408 (2008).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left elbow
condition causally related to the accepted March 13, 2019 employment incident.
In a May 1, 2019 Form CA-20, Dr. Siff diagnosed appellant with left tennis elbow as a
result of the March 19, 2019 employment incident and explained that her condition “could” have
been triggered by pulling or lifting a heavy object. The Board has held that opinions that are
speculative or equivocal in character are of diminished probative value.11 For this reason,
Dr. Siff’s May 1, 2019 Form CA-20 is insufficient to meet appellant’s burden of proof.
In medical reports dated from April 30 to June 25, 2019, Dr. Siff provided follow-up
evaluations for appellant’s elbow pain as it related to her left tennis elbow. However, he offered
no opinion regarding the cause of her medical condition. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.12 For this reason, Dr. Siff’s medical reports are of limited
probative value.
Dr. Siff’s other medical evidence consists of Form CA-17s dated from March 27 to
June 25, 2019 in which he provided a diagnosis of left tennis elbow and identified March 19, 2019
as the date of injury. As stated above, medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.13
For this reason, Dr. Siff’s remaining medical evidence is of limited probative value.
The remaining medical evidence consists of occupational therapy notes from Dr. Lao and
Ms. Tan, dated from April 3 to June 25, 2019, which detailed appellant’s progress through therapy
to treat her left lateral epicondylitis. However, these reports also offer no opinion regarding the
cause of appellant’s condition, and as such are of no probative value on the issue of causal
relationship.14
As appellant has not submitted rationalized medical evidence establishing that her left
elbow condition is causally related to the accepted March 19, 2019 employment incident, the
Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

See D.D., 57 ECAB 734 (2006).

12

R.Z., Docket No. 19-0408 (issued June 26, 2019); P.S., Docket No. 18-1222 (issued January 8, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
13

Id.

14

Id.

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left elbow
condition causally related to the accepted March 13, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 26, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

